Title: To George Washington from Brigadier General Peter Muhlenberg, 23 April 1778
From: Muhlenberg, Peter
To: Washington, George



Sir
Camp [Valley Forge] April the 23d 1778

Agreeable to Your Excellencys Requisition to the General Officers, I have investigated the proposition and endeavourd to form my opinion, with regard to the three General plans of Operation propos’d for the ensuing Campaign—I shall begin with the last plan propos’d Vizt “The remaining Quiet in a secure fortified Camp, disciplining & Aranging the Army, till the Enemy begin their Operations, & then to govern ourselves accordingly.[”]
This in my humble Opinion would be by far the least Eligible plan of the three, I do not think there has been a time since the Commencement of this War, in which it was so necessary to make some spirited effort, as it will be at the opening of this Campaign, and should the Main Army under Your Excellencys Command remain inactive it would add much to the Allmost universal Langour, which at this time too much

prevails thr’o out the Continent; The only real Good we could reap from this plan, would be the Arranging and disciplining the Army, which th’o great in itself & Obvious to the discerning few, is not of the splendid kind which the People in General wish & look for, & which is so necessary in our present Situation to keep the Bulk of the People together; Success alone in consequence of this plan, could Justify the Measure to the Country & to Posterity; but Fortune is a Jilt.
secondly. “The Attempting to Recover Philadelphia and destroying the Enemys Army there.”
This, if it could be effected would terminate the dispute, and establish the Independency of America. The solid Advantages that would Accrue to America from the Execution of this plan, would Justify the risque & Compensate for the loss we should probably sustain in the Execution of it. If the Enemys Force consists of Ten thousand Men, besides Seaman & Marines, they will be Able to Man their Works fully, and as a Measure of this kind cannot be carried into execution, without the Enemys perceiving our Intentions for some time, before the plan is ripe, they will have time to Compleat their System of Defence, & effectually prevent the carrying it by Storm, or perhaps by regular Seige with any Number of Men We shall be Able to bring against them; so that the only Method in my Opinion would be to Reduce the City by Blockade to effect this 25000 at least, will be required on this side of Delaware—15000 of these to take post as near the City as possible, extending the Line from Delaware, to Skulkill—with sufficient Works to prevent the Enemy from making an impression or Surprising the Line—The remaining 10000 to be posted on this side of Skulkill, their Camp to be fortified, and if possible, (as I think it is) to extend to Delaware, to prevent the Enemy from receiving Supplies thr’o that Channell—The Whole Militia of the Jersey State to Occupy the Jersey Shore opposite the City and as low as Billingsport.
The last plan proposd—“The endeavouring to transfer the War to the Northward, by an enterprise agt New York.[”] is I must Confess my favorite; If nothing was gained by the enterprise but transferring the War to the Northward the Advantage would be great, as the Country is so much better Calculated, not only for supplying the Army, but we should be in the Neighbourhood of States, where the Militia would be ready & willing to turn out on any emergency to Join the Grand Army, a Militia well Affected, Well Armd & to be depended on—but there is also the greatest probability that New York will fall into our hands The Enemy in their present Situation, cannot maintain both Cities, if they send strong Reinforcements from Philadelphia, that City must fall if they keep their force together in Philada New york must fall—Another Reason that weighs forcibly with me, is, We shall in a little time have all

the succours we can expect from the Southward, so that our expectation of Assistance from that Quarter to carry on an expedition agt Philada will be small, An Enterprise agt New York is, as I have often heard a favorite Scheme with the Eastern States & New England would pour forth her Thousands, to carry the plan into Execution—20000 Men would be necessary to invest the place, as We should then be Able to carry it, even if the Enemy should Reinforce the Garrison before we could get into the City—how these Men are to be disposd of, I shall not pretend to say, as I am only Acquainted with the Situation of the place from the Map—To Cover & protect this State, an Army of Observation consisting of 7 or 8000 Men, besides the Militia of the State, should be left to Watch the Motions of the Enemy in Philada & to make an Attempt on the City in case the Enemy should send considerable Reinforcements to the Relief of New York—our Military & other Stores ought to be removd on the other Side of Susquehannah to prevent a possibility of their being destroyd by the Enemy—If this plan is adopted, every Measure should be taken to induce the Enemy to believe our principal Force was intended to Act agt Philada & no part of the Army move towards New York untill every thing is ready for the enterprise for should the Enemy be deceivd by Appearances before they could reinforce New York, the place might be carried by a Coup de main, & their Valuable Stores fall into our hands. I have the Honor to be Your Excellencys Most Obedt hble Servt

P. Muhlenberg

